J-A09016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EDITH K. HORAN, AS                 :       IN THE SUPERIOR COURT OF
    ADMINISTRATRIX FOR THE ESTATE      :            PENNSYLVANIA
    OF PENNY D. RAFFA, DECEASED        :
                                       :
                                       :
               v.                      :
                                       :
                                       :
    HCR MANORCARE, LLC, MANOR CARE :           No. 1107 EDA 2021
    OF KING OF PRUSSIA PA, LLC,        :
    D/B/A MANOR CARE HEALTH            :
    SERVICES-KING OF PRUSSIA; HCR      :
    MANOR CARE, INC.; HCR              :
    HEALTHCARE I, LLC; HCR             :
    HEALTHCARE II, LLC; HCR            :
    HEALTHCARE III, LLC; HCR           :
    HEALTHCARE IV, LLC; MANOR CARE     :
    HEALTH CARE SERVICES, INC.;        :
    MANOR CARE, INC.; HEALTH CARE      :
    AND RETIREMENT CORPORATION OF :
    AMERICA; ROBERT L. FELICIANI, III, :
    LLC; THE LAW OFFICE OF ROBERT L. :
    FELICIANI, III, LLC; BRIAN SCOTT   :
    DIETRICH; LAW OFFICE OF BRIAN      :
    SCOTT DIETRICH, P.C.

                  Appeal from the Order Entered April 30, 2021
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2013-22988


BEFORE: NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

CONCURRING MEMORANDUM BY PELLEGRINI, J.:FILED OCTOBER 11, 2022

        While I join in with the majority’s well-reasoned memorandum and with

its conclusion that Edith K. Horan, as the Administratrix for the Estate of Penny


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09016-22


D. Raffa, Deceased, does not have standing to enjoin Attorneys’ Dietrich and

Feliciani from practicing in areas involving guardianships and collection

matters involving incapacitated individuals, I write separately because not

only can the declaratory count not be maintained for lack of standing, barring

attorneys from practicing, even in certain practice areas, is within the sole

discretion of our Supreme Court. The sole method of bringing a complaint is

to bring a complaint to the Disciplinary Board and any penalty, if any, would

ultimately be imposed by our Supreme Court.

      The   trial   court’s   1925(b)   statement   sets   forth   the   allegations

underpinning the Estate’s complaint regarding Dietrich and Feliciani’s conduct

which is alleged as follows:

      Before, during and after their conduct pertaining to Penny D.
      Raffa, Attorney Dietrich, the Dietrich Firm, Attorney Feliciani, the
      Feliciani Firm, and the Manor Care Corporate Defendants
      established a longstanding conspiracy, pattern, practice, habit and
      routine in which similar victimization and financial exploitation of
      incapacitated Pennsylvania nursing home residents would
      repeatedly occur, to wit:

            a. Pennsylvania nursing home residents, who were allegedly
      incapacitated, would be appointed guardians who were recruited,
      chosen, specifically handpicked and nominated to a Pennsylvania
      court by Attorney Dietrich, the Dietrich Firm and their clients,
      including the Manor Care Corporate Defendants and other nursing
      home corporations operating in this Commonwealth;

             b. Attorney Dietrich and the Dietrich Firm would then
      introduce the selected guardian to co-conspirator Attorney
      Feliciani and act to ensure that these guardians hired Attorney
      Feliciani and relied on him for legal representation for themselves
      and for the ward;




                                        -2-
J-A09016-22


            c. Attorney Dietrich and the Dietrich Firm would then sue
      the incapacitated resident(s) for collection on behalf of the Manor
      Care Corporate Defendants or on behalf of another nursing home
      corporation;

            d. Attorney Feliciani, in furtherance of the conspiracy, would
      purposely fail to oppose, answer, or file preliminary objections to
      the collection complaints;

            e. A notice of default would be served on Attorney Feliciani
      by Attorney Dietrich and the Dietrich Firm;

            f. Attorney Feliciani, in furtherance of the conspiracy, would
      purposely fail to oppose or otherwise plead in response to the
      notice of default;

             g. Attorney Dietrich and the Dietrich Firm would then swiftly
      obtain a default judgment against the incapacitated nursing home
      resident on behalf of either the Manor Care Corporate Defendants
      or another nursing home corporation represented by Attorney
      Dietrich and the Dietrich Firm.

      The trial court then goes on to note that Horan’s amended complaint

sets forth eleven other cases in which Dietrich and Feliciani have engaged in

similar practices. If these allegations can be made out or, for that matter,

just involving Raffa, the matter should be referred to appropriate authorities

to take action as to both HCR Manorcare’s collection practices as well as those

who assist in carrying out the scheme.

      Judges Nichols and Sullivan join this concurring memorandum.




                                     -3-